Citation Nr: 1726479	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  11-04 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 28, 2012.  

2.  Entitlement to a rating in excess of 50 percent for PTSD since June 28, 2012.  

3.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Newark, New Jersey.  In June 2012, the Veteran testified before the undersigned Veterans Law Judge seated at the RO.  A transcript of this hearing has been associated with the claims file.  

These issues were previously before the Board in December 2013, at which time they were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In November 2016, the Veteran was awarded a higher 50 percent effective June 28, 2012, for PTSD.  Nevertheless, a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased rating remains in appellate status.  Additionally, because this award was not made effective for the entirety of the appeals period, a staged rating will be considered by the Board herein.  

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Prior to June 28, 2012, PTSD was manifested by such symptoms as a depressed mood, poor sleep, nightmares, and social isolation, resulting in no more than mild impairment and an occasional decrease in occupational and social functioning.  

2.  Effective June 28, 2012, PTSD has manifested by subjective complaints of a depressed mood, poor concentration and motivation, and sleep impairment, resulting in no more than moderate impairment with a reduction in reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent prior to June 28, 2012, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code (DC) 9411 (2016).  

2.  The criteria for an initial rating in excess of 50 percent effective June 28, 2012, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.130, DC 9411 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an increased initial rating for PTSD.  He has been awarded an initial rating of 30 percent effective May 18, 2009, and a 50 percent rating effective June 28, 2012.  He contends the impairment resulting from this disability is more severe than is rated by VA.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  

In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the appellant or obtained on his or her behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the issues on appeal.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

PTSD is rated under DC 9411 and utilizes the General Rating Formula for Mental Disorders.  Under this code, a 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The General Rating Formula is intended "to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Court stated that "a veteran may only qualify for a given rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (2013).

VA examinations and clinical evaluations reflect assignment of various Global Assessment of Functioning (GAF) scores.  The GAF is a scale reflecting the subject's psychological, social, and occupational functioning.  Richard v. Brown, 9 Vet. App. 266, 267 (1997).  While the GAF is no longer found within the latest version of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, the GAF scores of record constitute relevant evidence of the Veteran's current level of impairment.  

A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  A GAF score of 41-50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.).  See American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (4th Ed.).  

Pursuant to his claim, the Veteran was afforded VA examinations in July 2009 and October 2016.  He has also undergone general medical outpatient treatment by VA and clinical records of that treatment have been obtained and reviewed.  The Board has also considered the written statements and June 2012 hearing testimony provided by the Veteran and his spouse.  

Considering first the period prior to June 28, 2012, for which the Veteran has been awarded a 30 percent rating, a preponderance of the evidence weighs against the next higher rating of 50 percent for this period.  

Specifically, in a July 2009 VA psychiatric examination, the Veteran reported experiencing combat while serving in Vietnam and sustaining multiple shell fragment wounds, for which he was awarded two Purple Heart medals.  He also earned the Combat Infantry Badge.  His psychiatric symptoms included recurring nightmares and sleep disruptions, anxiety, a depressed mood, survivor's guilt, and social isolation.  He was retired after working on a full-time basis for 35 years following service separation and lived with his wife of many years.  He reported spending time with family but denied other outside social activities.  He denied any regular treatment for his PTSD.  

On objective evaluation, the Veteran was fully alert, oriented, and cooperative with the examiner.  He was clean and well-groomed, with appropriate dress.  He was without impairment of thought processes or communication, delusions, hallucinations, or other psychotic thinking or actions.  Speech was of normal rate, volume, and flow.  No impairment of memory was evident, and he was without obsessive or ritualistic behaviors.  He denied any history of suicidal or homicidal thoughts or plans, or any current legal troubles.  Occasional depressed moods were reported by the Veteran, and he reported some recreational drug and alcohol use to "take the edge off," according to his reports.  

The overall impression was of PTSD, chronic and mild.  A GAF score of 55 was assigned by the examiner.  The examiner found the Veteran competent to manage his financial benefits and able to independently perform all activities of daily living.  

The Veteran testified at a June 2012 hearing before a Veterans Law Judge.  He reported such symptomatology as social isolation, irritability, and poor sleep.  

After considering the totality of the record, the evidence does not establish that the Veteran experienced occupational and social impairment with reduced reliability and productivity, and the criteria associated with a higher 50 percent rating were not met during the period in question, between May 18, 2009, and June 28, 2012.  The evidence does not demonstrate that he has experienced such symptoms as a flattened affect, panic attacks, difficulty understanding complex commands, impairment of short and long-term memory, judgment, or abstract thinking, or disturbances of motivation and mood.  

Instead, he was consistently noted to be well-groomed, fully oriented, and without frequent suicidal or homicidal thoughts or plans.  The evidence does not include any suggestion of impaired impulse control, difficulty in adapting to stressful circumstances, or near-continuous panic or depression affecting the ability to function independently.  He has denied any sort of legal difficulties related to his PTSD.  

Similarly, the Veteran has also been found competent by VA examiners to manage his financial benefits and perform all activities of daily living.  Also, all examiners of record have found him without evidence of delusions, hallucinations, or other impairment in reality testing.  He has been able to participate in VA examinations and a personal hearing before a Veterans Law Judge, indicating the ability to communicate in a normal, lucid manner.  His reasoning, insight, and judgment have also been rated by all examiners as within normal limits.  For these reasons, and in light of the remainder of the record, the preponderance of the evidence weighs against a higher rating prior to June 28, 2012.  

Next, considering entitlement to a rating in excess of 50 percent effective June 28, 2012, the preponderance of the evidence weighs against such an award.  

Specifically, the Veteran underwent a VA psychiatric examination in October 2016.  He remained married and described a good relationship with his wife, children, and grandchildren.  He denied having any friends, however, and described himself as a loner who enjoyed solitary activities such as going to the beach, fishing, and gardening.  He was still retired and denied any legal or behavioral difficulties since his most recent examination.  He continued to drink alcohol and occasional use recreational drugs.  His reported symptoms included poor sleep, anxiety, mild memory loss, poor mood and motivation, and hypervigilance.  

On objective evaluation, the Veteran was open and cooperative with the examiner.  His speech was within normal limits for rate and articulation, and thought processes were clear, coherent and goal-directed.  No evidence of delusions or auditory or visual hallucinations was observed.  He described his mood as fair and appeared mildly anxious.  His affect was broad and appropriate.  He denied any suicidal and homicidal ideation or plans.  Sleep disturbances included delayed onset, frequent awakening, and early morning awakening.  Mild short-term memory impairment was evidence.  Judgment and insight were adequate.  

The examiner found the Veteran competent to manage his financial benefits and able to perform all activities of daily living.  The final impression was of PTSD, resulting in moderate impairment to occupational and social functioning.  

After considering the totality of the record, the evidence does not establish that the Veteran experiences occupational and social impairment in most areas and the criteria associated with a higher 70 percent rating have not been met at any point during the period on appeal, from June 28, 2012, to the present.  The evidence does not demonstrate that he has experienced frequent suicidal or homicidal ideation, illogical speech, or neglect of personal hygiene.  

Instead, he was consistently noted to be well-groomed, fully oriented, and without frequent suicidal or homicidal thoughts or plans.  The evidence does not include any suggestion of impaired impulse control, difficulty in adapting to stressful circumstances, or near-continuous panic or depression affecting the ability to function independently.  He continued to be without recent legal difficulties related to his PTSD, and remained able to perform all activities of daily living.  

Similarly, the Veteran has also been found competent by all examiners to manage his financial benefits.  Thus, he does not have a complete inability to establish or maintain social and work relationships.  Also, all examiners of record have found him without evidence of delusions, hallucinations, or other impairment in reality testing.  He has been able to participate in VA examinations and a personal hearing before a Veterans Law Judge, indicating the ability to communicate in a normal, lucid manner.  His reasoning, insight, and judgment have also been rated by all examiners as within normal limits.  For these reasons, and in light of the remainder of the record, the preponderance of the evidence weighs against a higher rating.  

Accordingly, the evidence, including the Veteran's lay statements, 2012 hearing testimony, and medical treatment records, does not establish that he experiences symptoms like or similar to those associated with a higher 70 percent rating at any point from June 28, 2012, to the present, and a rating in excess of 50 percent is not warranted.    

The Board has also considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as avoidance of social situations, sleep impairment, poor motivation and concentration, and depressed mood, are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as impairment of memory, impaired judgment, disturbances of motivation and mood, panic or depression, impaired impulse control, and difficulty adapting to stressful circumstances.  Mauerhan, 16 Vet. App. at 443.  

In view of the circumstances, the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted. 

Finally, VA's duty to notify was satisfied by a June 2009 notice letter.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  He has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained. 

The RO has also obtained thorough medical examinations for the disability at issue.  The Veteran has made no specific allegations as to the inadequacy of any medical evidence.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  The Veteran was also provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A rating in excess of 30 percent prior to June 28, 2012, is denied.  

A rating in excess of 50 percent since June 28, 2012, is denied.  


REMAND

The Veteran seeks service connection for hepatitis C.  He asserts he was infected with hepatitis C as the result of morphine or other medication injections or possibly a blood transfusion received when he was wounded in service.  As a matter of historical record, hepatitis C was not recognized until 1989, well after the Veteran's discharge from service.  Nonetheless, as he sustained several shell fragment wounds during service and the October 2010 examiner did not specifically provide an opinion regarding the etiology of the Veteran's hepatitis C, an examination and opinion is necessary.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination  to determine the nature and etiology of his hepatitis C.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  After the record review and examination of the Veteran if deemed necessary by the examiner, the examiner is asked to respond to the following inquiry:

* Is it at least as likely as not that the Veteran's hepatitis C was either incurred in, or is otherwise related to, his active duty service, to include medical treatment received as a result of combat injuries in Vietnam?  

The examiner is advised that the Veteran sustained shell fragment wounds on several occasions during service, and participated in combat in Vietnam.  In rendering this opinion, the examiner is also advised that the Veteran is competent to report his symptoms and history.  

The complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  

2.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


